Citation Nr: 1542221	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

4.  Entitlement to service connection for coronary artery disease, to include as due to a service-connected disability and/or herbicide exposure.

5.  Entitlement to service connection for kidney stones.

6.  Entitlement to service connection for a stomach disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to November 1972.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

On June 10, 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the Veteran's VBMS file.

(The decision below addresses the Veteran's claims of service connection for PTSD, kidney stones, and a stomach disorder.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).)



FINDINGS OF FACT

1.  There is no credible supporting evidence that the Veteran's claimed in-service stressors actually occurred.

2.  The Veteran does not have a diagnosed disability resulting from his alleged in-service kidney stones.

3.  The Veteran does not have a stomach disorder that is attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The Veteran does not have chronic kidney stones or other kidney-related disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The Veteran does not have a stomach disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in May 2007.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board is satisfied that the Veteran was afforded a meaningful opportunity to participate in the development of his claim

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the claims decided herein has been obtained.  The evidence includes his service treatment records (STRs), service personnel records, VA medical records, private medical records, and lay statements from the Veteran.  The Veteran has not identified any outstanding records relevant to the matters decided herein and the Board is aware of none. 

The Board notes that the Veteran has not been afforded VA examinations in connection with the claims decided herein.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the instant case, the Board finds that there is no credible supporting evidence that the Veteran's claimed PTSD stressors actually occurred.  There is also no evidence to suggest that he Veteran has chronic kidney stones or any other residual disability related to the kidney stones alleged to have occurred in service.  Further, there is no evidence that suggests a link between the Veteran's claimed stomach disability and his military service.  Indeed, the Veteran has not alleged that he has experienced continuous symptoms since service and no medical professional has suggested that any diagnosed stomach disorder is in any way attributable to service.  Thus, VA's duty to provide him with a medical examination in connection with these claims was not triggered.  See McLendon, supra; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B)]").


II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A.  PTSD

Turning first to the Veteran's claim of service connection for PTSD, the Board notes that service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2014).  (The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Here, the Veteran's appeal was certified to the Board on November 17, 2011.)

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3) (2014).

Initially, the Board notes that there is no evidence that the Veteran engaged in combat with an enemy force.  Furthermore, the Veteran's claimed in-service stressors are not related to his "fear of hostile military or terrorist activity."  In support of his claim, the Veteran reported two in-service stressors.  His first alleged stressor was a race riot that had started in a club off base, which involved a lot of screaming, yelling, and fighting.  The Veteran indicated that the incident had occurred on March 29, 1969, and submitted a poem written by a fellow servicemember entitled "Ode to the Riot at Osan."  Secondly, the Veteran reported that "going to Korea was [a] complete culture shock," stating that a scene he "will never forget" was when a civilian garbage truck ran over a small child off base and the drier simply threw the child up on the garbage and drove away.  

In July 2007, the RO sent to the Veteran a letter requesting more specific details concerning his alleged in-service stressors.  The letter noted specifically that the information already of record did not meet the minimum level of detail necessary to permit a request for verification from the U.S. Army and Joint Services Records Research Center (JSRRC) and informed him that failure to supply the requested information could result in a denial of his claim.  The Veteran did not respond to the letter and in December 2007, the RO issued a formal finding that the information regarding the Veteran's stressors was insufficient to submit to the JSRRC for verification.  The RO noted that the Veteran had not indicated whether he was a witness to or participant in the reported race riot.  The RO also pointed out that the Veteran was not stationed in Korea on the date that he indicated that the riot had occurred.  In June 2008, the RO issued another formal finding that the information regarding the Veteran's stressors was insufficient to submit to the JSRRC for verification.  

In the instant case, because there is no evidence that the Veteran engaged in combat with an enemy force and the evidence is insufficient to find that his claimed in-service stressors are related to his "fear of hostile military or terrorist activity," as defined by 38 C.F.R. § 3.304(f)(3), for an award of service connection for PTSD to be made, the Veteran's alleged stressors must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 138.  In this regard, the Board notes that the JSRRC has advised that they can only research stressful events if provided with several items of specific information, including the veteran's claim number and Social Security number, a two-month specific date range for when the stressful event occurred, the veteran's unit of assignment during the stressful event, and the geographic location where the stressful event occurred.  Despite being asked for detailed information regarding his claimed stressors, the Veteran provided no additional information regarding his stressors so as to enable VA to submit a request for verification of the alleged stressors.  

In this regard, the Board notes that during his June 2015 hearing, the Veteran discussed the alleged race-riot stressor, stating that the perpetrators ended upon base at which time the Veteran was the patroller on duty.  The Veteran stated that weapons were pulled and that fire was set to his bunk bedding.  However, given that the Veteran initially reported the riot incident to have occurred in March 1969, which was one month prior to his arrival in Korea, and because the Veteran did not disclose these details when initially asked for additional information regarding his claimed stressors, the Board questions the accuracy of the Veteran's statements statement in this regard and does not find them credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Accordingly, as the Veteran has not submitted credible supporting evidence that any alleged in-service stressor actually occurred and did not provide the minimum detail required to permit a request for verification of the alleged stressors, the Board has no choice but to deny the Veteran's claim of service connection for PTSD.  Indeed, the only evidence regarding the Veteran's claimed in-service stressors are his own lay accounts and a poem written by a fellow servicemember.  In this regard, the Board notes that the poem does not indicate a date of the alleged riot, nor does it place the Veteran at the scene of the riot.  It similarly amounts only to lay evidence.  Notably, however, "[i]f the claimed stressor is not combat related, a veteran's lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence.'"  Cohen, 10 Vet. App. at 142 (quoting Moreau v. Brown, 9 Vet. App. 389, 395 (1996)).  Such supporting evidence is not contained in the evidence of record.  Thus, because the evidence of record fails to contain credible supporting evidence that any alleged in-service stressor actually occurred, service connection for PTSD cannot be granted.  See 38 U.S.C.A. § 5121(a); Cohen, supra; 38 C.F.R. § 3.304(f).

B.  Kidney Stones

The Veteran is seeking service connection for kidney stones.  He states that he developed a kidney stone while stationed in Germany from 1971 to 1972.  At the outset, the Board notes that the Veteran's STRs contain no evidence of kidney stones in service.  There is one notation showing that the Veteran was seen for complaints of stomach pain in 1970.  During his June 2015 hearing, the Veteran stated that he was later told that the stomach pain was due to his kidney stone.  The Veteran reported that he passed the stone and had not had another one since that time.  In this regard, the Board points out that on his September 1972 report of the medical history, the Veteran denied having ever had a kidney stone.  The Board thus questions whether in fact the Veteran had a kidney stone in service.  In any event, even if the Veteran's assertion regarding passing a kidney stone is service is to be believed, service connection is not warranted as the evidence fails to establish a current disability related to any in-service occurrence of a kidney stone.  As stated by the Veteran himself, he has not had another kidney stone since service.  Thus, the evidence fails to demonstrate a chronic disability that began in service.  There is also no indication of any residual disability resulting from any kidney stone passed in service.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  Hence, in the absence of "competent evidence of current disability," an award of service connection cannot be made.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Upon review of the evidence, the Board finds that service connection for the claimed kidney stones must be denied because the evidence fails to establish the Veteran has a diagnosed disability related to any kidney stones that may have developed in service.  Without any evidence, however, demonstrating a resulting chronic disability, there can be no award of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In finding that service connection for kidney stones is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2014).

C.  Stomach Disorder

A review of the Veteran's VA treatment records reveals diagnoses of gastrointestinal reflux disease (GERD) and a hiatal hernia.  What the evidence fails to contain is any indication that either diagnosed condition is somehow attributable to service.  As noted above, the Veteran was seen in service in 1970 for complaints of stomach pain, which had then existed for seven days.  No diagnosis was made and when the Veteran was seen for a follow-up three days later, he no longer had symptoms.  No stomach problems were noted at the time of his September 1972 separation examination and the Veteran denied indigestion and stomach or intestinal trouble on the accompanying report of medical history.  During his June 2015 hearing, the Veteran reported that he was diagnosed as having a hiatal hernia approximately eight years prior.  He did not assert that he has experienced stomach problems continuously since service, and his post-service treatment records fails to contain any suggestion that his GERD and/or hiatal hernia is in any way attributable to service.

Upon review of the evidence, the Board finds that there is no basis to establish service connection for a diagnosed stomach disorder, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  The Board finding in this regard is based largely on the lack of evidence demonstrating a stomach disorder in service and the lack of evidence suggesting any continuity of symptomatology since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Indeed, although the Veteran was seen on one occasion in service for complaints of stomach pain, it is clear that his symptoms had not persisted, as three days later he had no symptoms and he denied any problems with his stomach, to include indigestion, at the time of his 1972 separation examination.  

As to any contention by the Veteran that because he had an instance of stomach pain in service, his current hiatal hernia and/or GERD must therefore be etiologically related to that in-service event, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his GERD and hiatal hernia, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for kidney stones in denied.

Entitlement to service connection for a stomach disorder is denied.


REMAND

Although the Board has determined that service connection for PTSD is not warranted, the Board finds it necessary to remand for further development the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD.  In this regard, the Board points out that although in this case service connection for PTSD may not be established based on lay evidence regarding the claimed in-service event, establishing service connection for an acquired psychiatric disorder other than PTSD does not impose the same heightened evidentiary burden.  Compare Davidson with Cohen, both supra.  A review of the Veteran's VA treatment records shows that he has been seen for mental health related treatment and has variously been diagnosed as having anxiety and major depressive disorder.  They also reveal the Veteran's complaints of flashbacks, nightmares, and intrusive thoughts regarding his military experiences.  In October 2009, the Veteran was seen by a VA psychologist to whom he reported several incidents in service that he believed were the cause of his current psychiatric symptoms.  The clinician determined that the Veteran did not meet the criteria for a diagnosis of PTSD, but she did render an assessment of anxiety disorder, not otherwise specified.  Several other psychological evaluations are of record, the reports of which contain similar conclusions regarding the nature of the Veteran's psychiatric disorder.  However, none of the VA clinicians who have evaluated the Veteran have specifically attributed the Veteran's diagnosed physiatric disorders to service.  Nevertheless, the Board finds that the information contained in the Veteran's VA treatment records is sufficient to trigger VA's duty to provide the Veteran with a medical examination, as it suggests that the Veteran's psychiatric symptomatology may be attributable to experiences had in the military.  See McLendon, supra.

Regarding the Veteran's claim of service connection for coronary artery disease, the record shows that the Veteran has in fact been diagnosed as having coronary artery disease.  Notably, the Veteran asserted his belief that his heart disease developed as a result of his anxiety issues related to the stresses of his military duties as a policeman.  As the issue of entitlement to service connection for coronary artery disease may be affected by the outcome of his remanded claim of service connection for an acquired psychiatric, the coronary artery disease claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (providing that a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury).  Given the Veteran's theory of service connection, the Board also finds it necessary to obtain a medical examination and opinion in connection with that claim, as the evidence of record is insufficient to render a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim"); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

The Board also notes that during his June 2015 hearing, it was indicated that the Veteran had been stationed in Korea in or near the Korean demilitarized zone (DMZ).  According to the VA Adjudication Procedures Manual, VA recognizes that herbicides were used along the DMZ in Korea between April 1, 1968, and August 31, 1971, and exposure to herbicides will be conceded if a veteran was assigned to a specified unit during that time.  See VA Adjudication Procedures Manual (M21-1MR) part IV, subpt. ii, ch. 2, sec. C.10.  The Veteran's service personnel records document that he was stationed in Korea from April 17, 1969, to May 15, 1970, during which time he served with the 6314th Security Police Squadron and was stationed at Osan Air Base in Korea.  Although the Veteran has been diagnosed as having a disease that it associated with exposure to "herbicide agents", see 38 C.F.R. § 3.309(e), because the Veteran's unit is not one of the specified units, it may not be presumed that the Veteran was in fact exposed to herbicides in service.  This does not preclude the Veteran from demonstrating actual exposure and the Veteran is invited to submit additional evidence or information regarding any actual exposure to herbicides that he may have had during service.

Regarding the Veteran's claim of service connection for hearing loss, the Board notes that the results of audiometric testing conducted as part of a January 2010 VA examination fail to demonstrate that the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2014).  During his June 2015 hearing, the Veteran requested that, given the length of time that had passed since his hearing was last evaluated, he be afforded another VA examination to assess whether he has hearing loss for VA disability purposes.  As noted by the United States Court of Appeals for Veterans Claims (Court) in Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007), whether there exists a current hearing loss disability depends on the level of hearing impairment, which makes the service connection determination akin to that of a disability rating.  Although the Veteran did not assert specifically that his hearing acuity had diminished since the last VA examination was conducted, given that more than 5 years have passed and in light of the evidence showing that the Veteran not only had exposure to noise in service, but also experienced a significant threshold shift in right ear hearing acuity during service, the Board will remand the claim of service connection for hearing loss for the Veteran to be afforded another audiometric test to determine whether he has hearing loss to a degree considered disabling for VA purposes.  If a hearing impairment is shown, then an opinion should be obtained on whether such loss is related to military service.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should send to the Veteran a notice letter notifying him specifically of the information and evidence necessary to substantiate his claim for service connection for coronary artery disease on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file. 

The letter should also invite the Veteran to submit additional information regarding any actual exposure he may have had to herbicides in service.  The AOJ should in light of any response received from the Veteran undertake any additional development deemed necessary to verify any alleged actual herbicide exposure.

2.  The Veteran has indicated continued treatment the VA Medical Center in Huntington, West Virginia.  The AOJ should ensure that all relevant VA treatment records from this facility dated since February 2011 are associated with the claims folder.

3.  The Veteran should be afforded a VA audiology examination to evaluate his claim of service connection for right ear hearing loss.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

If the result of audiometric testing shows a current right or left ear hearing impairment by VA standards, the audiologist should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not related to military service.

As to any opinion regarding etiology, the audiologist must specifically consider the impact of the Veteran's conceded in-service noise exposure and comment on whether that noise exposure caused his current hearing loss (if found).  If hearing loss is found and the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding. 

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion. 

If the audiologist determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389   (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

4.  The AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for an acquired psychiatric disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner must set forth all currently diagnosed psychiatric disorders.  The examiner should review the entire record and take a detailed history from the Veteran regarding the presence and continuity of psychiatric symptomatology in and since service.  

The examiner should then provide an opinion as to the medical probabilities that the Veteran has a diagnosed acquired psychiatric disorder that is related to his active military service.  The examiner should consider the Veteran's statements regarding the difficulties he experienced in service.

All opinions must be supported by a medical rationale and should include citation to pertinent evidence of record and/or medical authority, as appropriate.  If an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

5.  The AOJ should arrange for review of the Veteran's claims folder by a clinician competent to render an opinion regarding the etiology of the Veteran's coronary artery disease.  Upon review of the claims folder, the clinician should provide an opinion as to whether the Veteran's currently diagnosed coronary artery disease is at least as likely as not directly related to his period of military service, to include the general stresses of military service.

An opinion should also be provided as to whether it is at least as likely as not that any diagnosed psychiatric disability has caused or made chronically worse the Veteran's coronary artery disease.  All opinions should be set forth in detail and explained in the context of the record.  

All opinions must be supported by a medical rationale and should include citation to pertinent evidence of record and/or medical authority, as appropriate.  If an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  If the clinician determines that the requested opinions cannot be rendered without an examination of the Veteran, the clinician should so state and the AOJ should arrange for the Veteran to be examined in connection with his claim.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


